UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7303


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

ORLANDO F. HUDSON, JR.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-00693-TDS-LPA)


Submitted: December 22, 2020                                      Decided: January 4, 2021


Before GREGORY, Chief Judge, and AGEE and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Michael Allen, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen

v. Hudson, No. 1:20-cv-00693-TDS-LPA (M.D.N.C. Aug. 21, 2020). We deny Allen’s

motions to appoint counsel and for a transcript at government expense. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2